     Case 1:20-cv-00502-TCB Document 1 Filed 02/03/20 Page 1 of 7




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

MACHELLE JOSEPH,

      Plaintiff,

      v.

BOARD OF REGENTS OF THE                             CIVIL ACTION FILE NO.
UNIVERSITY SYSTEM OF GEORGIA;                       _______________________
GEORGIA TECH ATHLETIC
ASSOCIATION; GEORGE P. PETERSON,
in his individual capacity; M. TODD
STANSBURY, in his individual capacity;
MARVIN LEWIS, in his individual capacity;
and
SHOSHANNA ENGEL, in her individual
Capacity,

             Defendants.

                   DISTRICT COURT NOTICE OF REMOVAL

TO: The Judges of the United States District Court for the Northern

      District of Georgia, Atlanta Division

      COME NOW, the Board of Regents of the University System of Georgia,

Georgia Tech Athletic Association, George P. Peterson, M. Todd Stansbury,

Marvin Lewis, and Shoshanna Engel, Defendants in the above-styled action, by

and through counsel, and pursuant to 28 U.S.C. §§1441 and 1446, within the

time prescribed by law, file this Notice of Removal. Defendants file this notice
     Case 1:20-cv-00502-TCB Document 1 Filed 02/03/20 Page 2 of 7




subject to and without waiving any defenses available to them under state and

federal law.

      Defendants respectfully show the Court as follows:

                                         1.

      On December 23, 2019, Plaintiff Machelle Joseph filed a civil action

against the Defendants in the Superior Court of Fulton County, State of

Georgia, said action being designated as:

               MACHELLE JOSEPH v. Board of Regents of the University
               System of Georgia; Georgia Tech Athletic Association; George P.
               Peterson, in his individual capacity; M. Todd Stansbury, in his
               individual capacity; Marvin Lewis, in his individual capacity; and
               Shoshanna Engel, in her individual capacity; Superior Court of
               Fulton County, Civil Action No. 2019CV331019.

A copy of the Complaint is attached hereto as Exhibit “A”.

                                        2.

      On January 4, 2020, through January 6, 2020, Defendants were served

with a copy of the Complaint and Summons. Copies of the Summons and

Affidavits of Service are attached hereto as Exhibits C through H and O through

T respectively.

                                        3.

      In the Complaint, Plaintiff asserts discrimination and retaliation claims

under Title IX of the Education Amendments Act of 1972, U.S.C. §1681, et seq.

and Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq.;


                                         2
     Case 1:20-cv-00502-TCB Document 1 Filed 02/03/20 Page 3 of 7




violation of Constitutional and Civil Rights pursuant to 42 U.S.C. §1983 and the

equal protection clause; retaliation in violation of the Georgia Whistleblower

Act, O.C.G.A. §45-1-4; retaliatory hostile work environment in violation of

Title IX of the Education Amendments Act of 1971, 20 U.S.C. §§1981, et seq.

and Title VII of the Civil Rights Act of 1964, 45 U.S.C. §§2000e, et seq.;

Breach of Contract; and violations of the Georgia Open Records Act, O.C.G.A.

§50-18-71. (See Exhibit B)

                                        4.

      Plaintiff is seeking various forms of relief, including but not limited to,

compensatory and punitive damages, back pay, front pay, and attorney’s fees.

(See Exhibit B)

                                        5.

      Plaintiff’s Complaint presents a federal question over which this Court

has original subject matter jurisdiction under the provision of 28 U.S.C. § 1331,

and accordingly, is one which may be removed to this Court pursuant to the

provision of 28 U.S.C. § 1441(a).

                                        6.

      Defendants also attach hereto as Exhibit V a true and accurate copy of the

Superior Court Notice of Removal to be filed in the Superior Court of Fulton

County, State of Georgia.



                                         3
     Case 1:20-cv-00502-TCB Document 1 Filed 02/03/20 Page 4 of 7




                                        7.

      Exhibits A through V constitute all process, pleadings, and orders that

have been served upon Defendants or which have been filed or will be filed by

Defendants in the Superior Court of Fulton County, State of Georgia.

                                        8.

      Defendants consent to and submit the removal of this action within 30

days of the date they were served with Plaintiff’s Complaint. Defendants also

consent to this notice subject to and without waiving any defenses available to

the Defendants under state or federal law.

      WHEREFORE, Defendants move that this Notice of Removal be filed,

that said action be removed and proceed in the United States District Court for

the Northern District of Georgia, Atlanta Division, so that no further

proceedings may be had in said case in the Superior Court of Fulton County,

State of Georgia.

       Respectfully submitted, this 3rd day of February, 2020.



s/ Christopher Paul Galanek                 CHRISTOPHER M. CARR
Christopher Paul Galanek                    Attorney General
Georgia Bar No. 282390                      Georgia Bar No.112505
BRYAN CAVE LEIGHTON
PAISNER LLP                                 ANNETTE M. COWART
One Atlantic Center, 14th Floor             Deputy Attorney General
1201 W. Peachtree Street, NW                Georgia Bar No. 191199
Atlanta, GA 30309
Tel: (404) 572-6979

                                        4
     Case 1:20-cv-00502-TCB Document 1 Filed 02/03/20 Page 5 of 7




chris.galanek@bclplaw.com                 BRYAN K. WEBB
                                          Georgia Bar No. 743580
s/ Ronald C. Machen                       Senior Assistant Attorney General
Ronald C. Machen
(pro hac vice forthcoming)                s/ Katherine P. Stoff
                                          KATHERINE P. STOFF
s/ Danielle Y. Conley                     Georgia Bar No. 536807
Danielle Y. Conley                        Senior Assistant Attorney General
(pro hac vice forthcoming)
                                          s/ Courtney C. Poole
s/ Tania Faransso                         COURTNEY C. POOLE
Tania Faransso                            Georgia Bar No. 560587
(pro hac vice forthcoming)                Assistant Attorney General

WILMER CUTLER PICKERING                   Georgia Department of Law
  HALE AND DORR LLP                       40 Capitol Square, S.W.
1875 Pennsylvania Avenue, N.W.            Atlanta, Georgia 30334-1300
Washington, D.C. 20006                    Tel: (404) 656-3393
Tel: (202) 663-6000                       Fax: (404) 657-9932
ronald.machen@wilmerhale.com              kstoff@law.ga.gov
danielle.conley@wilmerhale.com            cpoole@law.ga.gov
tania.faransso@wilmerhale.com
                                          Attorneys for Defendants BOR,
Attorneys for Georgia Tech Athletic       Peterson, Stansbury, Lewis, and Engel
Association




                                      5
     Case 1:20-cv-00502-TCB Document 1 Filed 02/03/20 Page 6 of 7




                        CERTIFICATE OF SERVICE

      I certify that on February 3, 2020, I electronically filed the foregoing

DISTRICT COURT NOTICE OF REMOVAL with the Clerk of the Court

using the Odyssey E-File GA system, which will automatically send email

notification of such filing to the following attorneys of record:

                              Edward D. Buckley
                          edbuckley@buckleybeal.com
                              Buckley Beal, LLP
                      600 Peachtree Street, N.E., Suite 3900
                              Atlanta, GA 30308

                                Lisa J. Banks
                            banks@kmblegal.com
                             Colleen E. Conveney
                          coveney@kmblegal.com
                              Joseph E. Abboud
                           abboud@kmblegal.com
                        Katz, Marshall, & Banks, LLP
                  1718 Connecticut Avenue, N.W., Sixth Floor
                           Washington, DC 20009

                               Counsel for Plaintiff

                 Christopher Paul Galanek (GA Bar No. 282390)
                  BRYAN CAVE LEIGHTON PAISNER LLP
                         One Atlantic Center, 14th Floor
                         1201 W. Peachtree Street, NW
                               Atlanta, GA 30309
                              Tel.: (404) 572-6979
                          chris.galanek@bclplaw.com

                  Ronald C. Machen (pro hac vice forthcoming)
                  Danielle Y. Conley (pro hac vice forthcoming)
                   Tania Faransso (pro hac vice forthcoming)
                       WILMER CUTLER PICKERING
                             HALE AND DORR LLP

                                         6
Case 1:20-cv-00502-TCB Document 1 Filed 02/03/20 Page 7 of 7




                1875 Pennsylvania Avenue, NW
                     Washington, D.C. 20006
                       Tel.: (202) 663-6000
                ronald.machen@wilmerhale.com
                danielle.conley@wilmerhale.com
                 tania.faransso@wilmerhale.com

         Attorneys for Georgia Tech Athletic Association


                              s/ Katherine Powers Stoff
                              Senior Assistant Attorney General
                              Counsel for Defendants BOR, Peterson,
                              Stansbury, Lewis, and Engel




                               7
